PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,933,898
Issue Date: April 3, 2018 
Application No. 14/449,197
Filed: August 1, 2014
Attorney Docket No: CISUN-50
(ODP4257US)   


:
:
:                        NOTICE     
:
:





This is a notice regarding the communication, filed May 6, 2021, which is being treated as a request for acceptance of a fee deficiency submission under 37 CFR 1.28(c). 

It is noted that the present request is not signed by an attorney or agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Jeff Lloyd appearing on the request shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she is acting on.  

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

The fee deficiency submission under 37 CFR 1.28 is hereby REJECTED.

As stated in 37 CFR 1.28(c), if status as a small entity is established in good faith, and fees as a small entity are paid in good faith, in any application or patent, and it is later discovered that such status as a small entity was established in error, or that through error the Office was not notified of a loss of entitlement to small entity status as required by § 1.27(g)(2), the error will be excused upon: compliance with the separate submission and itemization requirements of paragraphs (c)(1) and (c)(2) of this section, and the deficiency payment requirement of paragraph (c)(2)(ii) of this section: 
  
(ii) Itemization of the deficiency payment. An itemization of the total deficiency payment is required. The itemization must include the following information: 

(A) Each particular type of fee that was erroneously paid as a small entity, (e.g., basic statutory filing fee, two-month extension of time fee) along with the current fee amount for a non-small entity;
 
(B) The small entity fee actually paid, and when. This will permit the Office to differentiate, for example, between two one-month extension of time fees erroneously paid as a small entity but on different dates;
 
(C) The deficiency owed amount (for each fee erroneously paid); and 

(D) The total deficiency payment owed, which is the sum or total of the individual deficiency owed amounts set forth in paragraph (c)(2)(ii)(C) of this section. 

The instant request does not comply with (A), (B) (C) and (D), as listed above. In this regard, the present request fails to indicate each particular type of fee that was erroneously paid as a small entity; the current fee amount for a non-small entity for each fee that was erroneously paid in error; the small entity fee actually paid and when1; the deficiency amount owed; and the total deficiency owed amount for each fee erroneously paid. 

Specifically, clarification of the record is requested since there are other fees in the application, paid as a small entity that were not included in the itemization. Thus, applicant should clarify the record to indicate the exact date of loss of entitlement to small entity status and, if appropriate, submit a proper itemization along with the fee deficiency as stated above with any renewed request under 37 CFR 1.28(c). 

Since the address in the present request differs from the correspondence address of record, a courtesy copy of this Notice is being mailed to the address given in the request. However, applicant should note that a change in the correspondence address will not affect the fee address. Therefore, if applicant desires to receive future correspondence, which may be mailed, regarding maintenance fees for the above-identified patent, a “Fee Address Indication” form and/or a "Request for Customer Number" form(s) should be submitted (See USPTO form numbers PTO/SB/47 and/or PTO/SB/125).

Applicant is given ONE MONTH from the mailing date of this Notice to submit the required replacement itemized listing of each fee erroneously paid as a small entity in compliance with 37 CFR 1.28(c)(2)(ii).  NO EXTENSION OF TIME UNDER 37 CFR 1.136 IS PERMITTED.  

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450			
			Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By Internet:		EFS-Web2 



Any questions concerning this matter may be directed to Paralegal Specialist Debra Wyatt at 
(571) 272-3621.



/DEBRA WYATT/Paralegal Specialist, OPET                                                                                                                                                                                                        


cc: 	 Jeff Lloyd
      	 Saliwanchik, Lloyd & Eisenschenk
      	 A Professional Association
              P.O. Box 142950
              Gainesville, FL 32614-2950 





    
        
            
        
            
    

    
        
        22 http://portal.uspto.gov/ (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).